 Case: 1:20-cv-06288 Document #: 14 Filed: 12/11/20 Page 1 of 1 PageID #:3875

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

SoClean, Inc.
                                            Plaintiff,
v.                                                        Case No.: 1:20−cv−06288
                                                          Honorable John Robert Blakey
Does 1−861, As Identified in Exhibit 1
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 11, 2020:


        MINUTE entry before the Honorable John Robert Blakey: Based upon the filing
of the notice of voluntary dismissal [13], Defendants listed on docket entry [13] are
dismissed without prejudice. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
